Citation Nr: 1403076	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that had onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


ORDER

Service connection for tinnitus is granted. 


REMAND

The VA examiner diagnosed bilateral hearing loss but opined that the Veteran's hearing loss is not caused by or a result of service because the Veteran's hearing was within normal limits at the time of separation from service. This rationale is inadequate and is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination with an examiner who has not previously examined the Veteran.  Given the Veteran's military occupational specialty, VA CONCEDES ACOUSTIC TRAUMA IN SERVICE.  The examiner is instructed to do to do the following:

(a)  Review the claims file and state that it was reviewed.  

(b)  Provide an opinion addressing the etiology of the Veteran's hearing loss disability and the relationship between the Veteran's hearing loss and service-connected tinnitus.The examiner is asked to provide an opinion on:
(i)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had onset during or was caused by the Veteran's service. 

(ii)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss was caused by the Veteran's service-connected tinnitus.

(iii)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss was permanently worsened beyond its natural progression by the Veteran's tinnitus. If current hearing loss was permanently worsened by tinnitus, provide an opinion as to the extent of the worsening. 

(c)  Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation. If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the above development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


